           Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 1 of 38




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________________
QC PROPERTIES, LLC,

                                      Plaintiff,
v.                                                       COMPLAINT

                                                   JURY TRIAL DEMANDED

ANDREW M. CUOMO, in his Official
Capacity As Governor of the State of New York,
LETITIA JAMES, ESQ., in her Official Capacity
 As Attorney General of the State of New York,           Index No. ___________
HOWARD A. ZUCKER, M.D., J.D. in his Official
Capacity As Commissioner of Health of New York,
and The STATE OF NEW YORK,

                                    Defendants.
____________________________________________________




      Plaintiff QC Properties, LLC (“QC” and/or “Plaintiff”), by and through its

attorneys, Duke, Holzman, Photiadis & Gresens LLP, for its complaint against

defendants Andrew M. Cuomo (“Governor”), Letitia James (“AG”), Howard A.

Zucker, M.D., J.D., (“DOH”) and the State of New York (“NYS”) (collectively

“Defendants”), allege as follows:



                         SUMMARY OF THE COMPLAINT

      1.      Plaintiff files this Complaint for declaratory judgment, injunctive

relief, damages and other relief to vindicate its rights under the United States

and New York Constitutions.
           Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 2 of 38




      2.        By this Complaint, Plaintiff challenges Defendants’ unconstitutional

and unlawful distinctions in allowing certain places of public assembly to reopen,

while requiring movie theatres to remain closed. COVID-19 represents a serious

public health risk, and Plaintiff supports fair and reasonable actions by the

government to address that risk.        However, the government-mandated total

closure of movie theatres is neither fair nor reasonable, and is instead a violation

of Plaintiff’s First Amendment rights of freedom of speech and freedom of

expression, Equal Protection of the laws, Due Process under the law, and is a

Taking of property without just compensation.



      3.        In addition, Plaintiff challenges the Governor’s Executive Orders

issued under sections 28, 29 and 29-a of N.Y. Executive Law, Article 2-B, on the

grounds that such statutes are unconstitutional because they violate the

separation of powers and unlawfully delegate to the executive branch the

legislative powers of state government, and, allow the exercise of such powers

indefinitely.



      4.        The expansiveness of authority concentrated in one single public

official, the Governor, is a violation of the separation of powers and non-

delegation doctrine. As the Michigan Supreme Court recently held:

                “Although singular assertions of governmental authority may
                sometimes be required in response to a public emergency –-
                and the present pandemic is clearly such an emergency—the
                sheer magnitude of the authority in dispute, as well as its
                concentration in a single individual, simply cannot be
                sustained within our constitutional system of separated
                                           2
           Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 3 of 38




              powers.” In re Certified Questions from the United States
              District Court, Western District of Michigan, Southern
              Division: Midwest Institute of Health, PLLC, et. al. v. Governor
              of Michigan, [No. 161492 (USDC-WD: 1:20-cv-414), October
              2, 2020 Slip op. at p.48]



      5.      “‘The principle function of the separation of powers . . . is to . . .

protect individual liberty.’” Id. at p.21, citing Clinton v. City of New York, 524

U.S. 417, 482 (1998) (Breyer, J., dissenting).       “[A]s Montesquieu explained,

‘[w]hen the legislative and executive powers are united in the same person, or in

the same body of magistrates, there can be no liberty; . . . .’” Id. at p.22, citing

Baron de Montesquieu, The Spirit of the Laws (London: J. Nourse and P. Vaillant,

1758), Book XI, ch. 6, p. 216.



      6.      On March 2, 2020, the N.Y.S. Legislature rushed through in record

time with a message of necessity from the Governor, a bill amending Section 29-

a of the Executive Law, to increase the Governor’s powers to deal with a broad

array of emergencies.     The amendment permits the Governor to: “issue any

directive during a state disaster emergency. . . .” Upon information and belief,

there was no debate, no prior public notice and no media coverage and the bill

was passed while everyone in the state was sleeping.



      7.      The Governor issued his first Executive Order 202 on March 7, 2020

which modified a number of state statutes and regulations. Then, on March 16,

2020, the Governor exercised the broad unconstitutional powers allegedly


                                          3
           Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 4 of 38




granted to him by the amendment to Exec. Law § 29-a, and issued Executive

Order 202.3 which declared that Plaintiff’s businesses must cease all operations

and shut down because they were classified as “non-essential”; this order was

issued without due process. A copy of Executive Order 202.3 is attached hereto

as Exhibit A. At that time, only businesses declared “essential” by the Governor

were permitted to remain open.



      8.      Since that time, however, Defendants have allowed various sectors

of the New York economy to reopen including other businesses which are

similarly situated to Plaintiff. This includes, but is not limited to, retail shopping

malls, gyms and fitness centers, casinos, restaurants and bars, places of

worship, and almost all other types of business operations, whether or not such

places are considered “essential”. To date, however, Defendants have refused

to permit the opening of theaters.



      9.      Defendants’    decisions    and    reasoning     lack    transparency.

Defendants have not disclosed or identified the alleged “science or data” they

claim justifies their decision to leave shuttered only the movie theater

industry. The Governor’s initial Executive Order was premised on the perceived

need to “flatten the curve” so as to avoid overwhelming the state’s hospitals and

healthcare centers, not to eradicate the virus.       Indeed, the curve has been

flattened for more than four (4) months, with the published infection rate as low

as 1.22% as of October 5, 2020. The Governor’s NYS Coronavirus Update Email


                                          4
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 5 of 38




reported 636 hospitalizations, and 933 positive tests out of 76,404 tests on

October 5th.   A copy of the Governor’s email update for October 5, 2020 is

attached hereto as Exhibit B. Despite this, the Governor has thus far refused

to allow theaters to reopen.



      10.   Over the past six (6) months, the Governor’s Executive Orders have

shuttered civil society, placed 19.5 million people under house arrest, and taken

jobs away from millions of people, all without due process of law. The Defendants

have not disclosed their so-called “data or methodology” used to purportedly

justify their extreme and arbitrary actions. And, even though the Governor has

graciously allowed some businesses to reopen, he continues to wield dictatorial

powers even though the curve has long been flattened.



      11.   Plaintiff QC is the owner of Quaker Crossing Retail Center, in

Orchard Park, New York. Regal Cinemas, Inc. (“Regal”) is one of QC’s anchor

tenants. Pursuant to the written lease between the parties, Regal is obligated to

pay monthly rent to QC of $133,454 for the year 2020, as well as a percentage

of Gross Sales, CAM and taxes. Regal has refused to pay such rent obligations

due to the shut-down. QC’s school taxes in the amount of $187,000 are due

October 15. Plaintiff QC can no longer afford to have its tenants, including Regal,

remain closed. The movie production industry has cancelled blockbuster holiday

releases, and/or, is threatening to sell them to pay-per-view such as Netflix. This

would be financially devastating to the movie theater industry and to entities


                                         5
          Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 6 of 38




such as QC which have a financial interest in seeing their tenants stay open and

succeed.



                Defendants Ignored Plaintiff’s Desperate Pleas.

      12.    Plaintiff has attempted to work with the Defendants to address any

public health concerns. As early as August 2020, Plaintiff advised Defendants

that it was critical to issue guidelines for theaters to reopen by October 1, 2020

inasmuch as that was the date that movie producers were expected to release

new movies, e.g., “No Time to Die” a James Bond movie, in time for the holiday

season.



      13.    On September 10, 2020, Plaintiff submitted a 21-page detailed

safety written protocol that comprehensively addressed all aspects of theater

operations, including employees, patrons, ticket sales, concession sales, seating,

security, training and other elements of health and safety. A copy of the Regal

COVID-19 Protocol is attached hereto as Exhibit C.



      14.    Plaintiff   continued   to   stress    the   October   1   deadline   in

communications with Defendants. In a telephone conference held on September

16, 2020, Plaintiff wanted to discuss with the Defendants’ representatives the

Regal 21-page reopening plan previously submitted to Defendants.            Plaintiff

informed Defendants that such plan had been successfully implemented in other

states that had reopened theaters.            Despite having made it available on


                                          6
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 7 of 38




September 10th, the Defendants admitted that they had not reviewed the plan

prior to the telephone conference on September 16. Plaintiff’s urgent messages

were being ignored.



      15.   Defendants raised issues about congestion upon entering/exiting

the theaters; those issues were addressed in the Regal plan.



      16.   Defendants raised issues about mask enforcement; those issues

were address in the Regal plan.



      17.   Every single issue/concern mentioned by the Defendants was

addressed in that conference, if not by the 21-page Regal plan previously

submitted by Plaintiff.



      18.   Plaintiff pointed out that the Governor had made a grave and

incorrect assumption about theaters that wrongly influenced the Governor’s

arbitrary decision. During a briefing on or about August 17, 2020, the Governor

had stated that theaters will remain closed because they are “the least essential

businesses that posed the most risk. . . It is congregant. It is one ventilation

system. . . . You are seated there for a long period of time. . . . Even if you are

at 50-percent capacity with one or two seats between the two of you, this is a

risk situation. . . . ” Indie Wire, August 17, 2020, at pp. 2-3 (emphasis added; a

copy is attached hereto as Exhibit D).


                                         7
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 8 of 38




      19.   The Governor’s incorrect assumption that theaters share one HVAC

unit formed a basis for his flawed decision.     However, at Plaintiff’s Regal

location, every theater has its own unit; meaning there are more than 20

HVAC units in operation in the building that houses the theater viewing

screens.



      20.   Plaintiff pressed the Defendants on the urgency of reopening due

to the industry having made it clear that New York and California must reopen

in order for the industry to release new films and financially survive. Industry

spokespersons pressed the Defendants. Joe Masher, President of the National

Association of Theater Owners of New York State said, “Desperation has set in

now. . . .” Exhibit E, https://nypost.com/2020/08/19/movie-theaters-could-

be-next-on-gov-cuomos-reopening-list/, 8/19/20, at p.2. Not one case of

COVID-19 had been traced to movie theaters across 42 states that had

reopened as of September 21, 2020. Exhibit F,

https://buffalonews.com/entertainment/movies/movie-theaters-remain-

shrouded-in-darkness-we-never-thought-it-would-be-this-

long/article_273b4896-f44c-11ea-ac44-f3319c4a4eea.html. California

reopened. New York never did.



      21.   The Regal theatres include leather recliner seats which permanently

reduced the occupancy by 50% of its original occupancy limits. The seats cannot




                                        8
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 9 of 38




be relocated closer than they are presently configured. The seats are numbered

to correspond to advance ticketing which was addressed in the Regal plan.



      22.    Planned occupancy would range from 18 to 28% with advance

reserve tickets required. Ticketing would be contactless. A mechanism was

implemented for contact tracing. The filtration rate of the HVAC units was 13%,

greater than the required Merv rating of 11%. Concerns about the risk of patrons

lowering the mask to eat popcorn is no greater than the risks of diners in a

restaurant doing exactly the same thing.



      23.    In the latest conference held on September 23, 2020, representatives

from the Governor specifically commented that the DOH had noted that the

“Regal protocol” looked very comprehensive and that they were close to “finalizing

guidance”.   Plaintiff again reminded Defendants that October 1, 2020 was a

critical date because of the industry’s decision to release new films for the holiday

season. In response, one of the Governor’s representatives simply stated that he

did not think he could “get it in front of the Governor before then.” In other

words, the million-dollar losses facing New York businesses and the movie

industry in general was not important enough for the Governor to review the

Regal protocol in time to save the industry’s staggering losses. A copy of recent

articles describing the financial devastation to the industry are attached hereto

as Exhibit G.




                                          9
         Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 10 of 38




       24.    Despite the Defendants’ claims that the shutdown was based on

“public health data”, no such data was ever produced to or discussed with

Plaintiff.   The only responses provided by Defendants were entirely refuted by

Plaintiff.   Defendants have never provided a rational explanation for their

disparate treatment and none exists.



       25.    And so the Governor’s unconstitutional Executive Orders have now

resulted in this: Regal just announced it is closing all 543 Regal Cinemas in the

U.S. because “As major US markets, mainly New York, remained closed and

without guidance on reopening timing, studios have been reluctant to release

their pipeline of new films,” the company said in a statement, adding that 45,000

employees would be affected. “In turn, without these new releases, Cineworld

cannot provide customers in both the U.S. and the U.K. – the company’s primary

markets – without the breadth of strong commercial films necessary for them to

consider coming back to theatres against the backdrop of COVID-19.” See, The

Wrap News Article dated 10/5/2020 by Jeremy Fuster, at p.1, attached hereto

as Exhibit H; emphasis added.



       26.    Plaintiff is significantly affected by the Governor’s orders. Under

threat of criminal penalties, QC’s tenant has been forced to shut down its

business, depriving QC of its liberty and property interests without due process.

In addition, other tenants at QC’s business have been financially impacted due




                                        10
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 11 of 38




to the shut-down of the Regal theaters. This financial impact has resulted in

some tenants paying a reduced rent to QC.



      27.   At the same time, without any justification, the Governor has

allowed other “non-essential” businesses—of similar size and purpose -- to

reopen under guidelines issued by the U.S. Center for Disease Control and

Prevention (“CDC”) and the DOH. Plaintiff is fully capable of adhering to those

same guidelines if allowed to reopen. It has arbitrarily been denied the chance

to do so.



      28.   Although New York, like all states in the Union, is expressly

guaranteed a republican form of government under Article IV, Section 4 of the

U.S. Constitution, the Governor has unilaterally suspended civil liberties and

announced that this state of affairs will continue indefinitely. The “emergency”

declared in March 2020 has long since expired. Every other state has allowed

movie theaters to open. A copy of a recent article reasoning that the Governor’s

dictatorial powers must end is attached hereto as Exhibit I.



      29.   Plaintiff seeks a judicial declaration that the executive orders

keeping movie theatres shut down (and all other orders, rules and enforcement

activity related to them) are unconstitutional under the First Amendment, the

Due Process Clause, the Equal Protection Clause and the New York State

constitution. Plaintiff brings this action to ensure that movie theaters are treated


                                        11
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 12 of 38




equally with other similarly situated places of public assembly, and in order to

exercise its First Amendment rights to exhibit films of significant artistic,

cultural, political and popular merit.



      30.   Plaintiff is also making a Takings Claim for just compensation

required by the Fifth Amendment to the Constitution. The Fifth Amendment

requires that the government pay for property it takes: “Rights of Persons . . .

nor shall private property be taken for public use, without just compensation.”

U.S. Constitution, 5th Amendment.          Lastly, the Executive Orders and the

statutes under which they were issued are unconstitutional inasmuch as they

violate the separation of powers and non-delegation doctrines.



      31.   The issues raised in this Complaint will not be rendered moot if the

Executive Orders are lifted before the Court issues judgment.        The issues

presented here are novel, are capable of repetition and are of such importance

that they cannot evade judicial review.



                                 THE PARTIES

      32.   Plaintiff QC is the owner of Quaker Crossing Retail Center (“QC

Retail Center”), in Orchard Park, New York. The QC Retail Center consists of

368,518 square feet of leasable area. All of its commercial tenants are subject

to a written lease agreement. QC’s leases permit QC to receive a gross percentage

of sales revenue from its tenants.


                                          12
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 13 of 38




      33.    QC invested $7.5 million dollars to build the theaters known as the

Regal Cinemas, Inc.. (“Regal”) has leased approximately 76,670 square feet and

operates 15 movie theaters in the QC Retail Center. As part of the parties’ leasing

arrangement, in the past three (3) years, QC invested more than $2.5 million

dollars to assist Regal to build a state-of-the-art theater facility.



      34.    Because of the Governor’s executive orders, Plaintiff has been forced

to close the Regal movie theaters since March 16, 2020 through the date of filing

of this Complaint.



      35.    Defendant Andrew M. Cuomo is the Governor of the State of New

York and signed Executive Order 202.3 on March 16, 2020 which ordered that

all non-essential businesses close. The Executive Order mandating the shut-

down of movie theatres has been continued under the claimed authority of

section 29-a of Article 2-B of the Executive Law. The State Constitution requires

that the Governor ensure that the laws of the state are “faithfully executed.” The

Governor’s office for the transaction of business is located at the New York State

Capitol Building, Albany, New York 12224. The Governor is sued herein in his

official capacity.



      36.    Defendant Letitia James, Esq. is the Attorney General of the State

of New York, and pursuant to Executive Law § 60, is the head of the New York


                                          13
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 14 of 38




State Department of Law and prosecutes and defends all actions in which the

state has an interest, and has charge and control of all the legal business of the

departments and bureaus of the state, or of any office thereof which requires the

services of attorney or counsel to protect the interest of the State. Ms. James is

sued herein in her official capacity.



      37.   Defendant Howard A. Zucker, M.D., J.D., is the Commissioner of the

Department of Health of the State of New York (“DOH”), and is charged with

issuing health and safety guidelines for the reopening of businesses that were

closed due to the COVID-19 pandemic. Mr. Zucker is sued herein in his official

capacity.



                          JURISDICTION AND VENUE

      38.   This Court has subject matter jurisdiction over the claims asserted

in this action pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1331 because this

action arises under the First Amendment to the United States Constitution, the

Due Process and Equal Protection Clauses of the Fourteenth Amendment to the

United States Constitution, and the Takings Clause of the Fifth Amendment to

the United States Constitution.



      39.   Jurisdiction also exists in this Court pursuant to 28 U.S.C. §

1343(a)(3) and (4) to redress the deprivation, under color of any State law,

statute, ordinance, regulation, custom or usage, of any right, privilege, or


                                        14
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 15 of 38




immunity secured by the Constitution, and to secure equitable or other relief

under any Act of Congress providing for the protection of civil rights.



      40.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. §

1367(a) over the claims asserted under New York’s Constitution, statutes, and

regulations because Plaintiff’s state constitutional claims are so related to its

federal claims that they form part of the same case or controversy under Article

III of the United States Constitution.



      41.    This Court has authority to award the requested injunctive relief

under 28 U.S.C. § 1343 and Federal Rule of Civil Procedure 65, the requested

declaratory relief under 28 U.S.C. §§ 2201-02 and Federal Rule of Civil Procedure

57, and damages and attorneys’ fees under 28 U.S.C. § 1343, and 42 U.S.C. §§

1983 and 1988.



      42.    The Western District of New York is the appropriate venue for this

action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is a District in

which Plaintiff has its principal offices, and in which Defendants maintain

offices, exercise their authority in their official capacities, and have enforced the

orders at issue in this case. A substantial part of the events giving rise to the

claim occurred in this District.



      43.    There is a present and actual controversy between the parties.


                                         15
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 16 of 38




                            FACTUAL ALLEGATIONS

      A.     The COVID-19 Outbreak and the Movie Theater Business.

      44.    Regal is movie theater owner and operator who exhibits to the public

films of significant artistic, cultural, popular and political merit.



      45.    QC is a landlord who promotes Regal and the movie theater

industry. QC has a direct-dependent financial interest in Regal’s operations and

success.



      46.    New York has been affected by the global outbreak of COVID-19.



      47.    On March 7, 2020, the Governor issued Executive Order 202

(hereinafter “EO” shall refer to Executive Order), which declared a state of

disaster emergency for the State of New York. A copy is attached hereto as

Exhibit J.



      48.    EO 202 was issued under the auspices of section 29-a of Article 2-

B of N.Y. Executive Law when that provision was hurriedly and secretly amended

by the New York Legislature. It states in pertinent part:

       “Subject to the state constitution, the federal constitution and
       federal statutes and regulations, the governor may by executive
       order temporarily suspend any statute, local law, ordinance, or
       orders, rules or regulations, . . . during a state disaster emergency,
       if compliance with such provisions would prevent, hinder, or delay
       action necessary to cope with the disaster or if necessary to assist
                                          16
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 17 of 38




       or aid in coping with such disaster. The governor, by executive
       order, may issue any directive during a state disaster
       emergency declared . . . . Any such directive must be necessary
       to cope with the disaster and may provide for procedures
       reasonably necessary to enforce such directive.” (emphasis
       added)


      49.   EO 202.3, issued on March 16, 2020, closed all movie theaters in

New York (Ex. A). That EO has been continued through the present date.



      50.   By Defendants’ orders, movie theaters have been ordered to remain

closed. As a result, movie theaters have been unable to exhibit, and the public

has been unable to view, any films that were slated to be released since March

16, 2020.



      51.   Since March 2020, Regal has not paid its monthly rent of $133,454,

CAM charges of $12,732, utility charges of $6,010, or any percentage of gross

sales revenues. Other tenants at QC’s premises have paid reduced rent as a

result of the financial impact caused by the continuing shut-down of the

theaters.



      52.   QC owes school taxes for fiscal year 2020/2021 due October 15 in

the amount of $187,051.




                                      17
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 18 of 38




      53.    QC, by virtue of its commercial relationship with Regal, has suffered

and will continue to suffer significant loss of income, loss of profits, and has had

to lay off, furlough or reduce the hours of its employees.



      54.    To date, QC has sustained damages in the amount of $1,216,371.

Its monthly losses of $152,186 are continuing.



             B.      Governor Issues Orders Establishing Disparate
                      Treatment of Like Places of Assembly.

      55.    Since March 16, 2020, the Governor has continued the shut-down

of movie theaters.



      56.    On June 6, 2020, by EO 202.38, the Governor permitted houses of

worship to reopen at 25% capacity. See, Exhibit K.



      57.    On June 13, 2020, by EO 202.41, the Governor permitted all

personal care services to reopen including salons, tattoo parlors, piercing parlors

and related personal care services, as well as restaurants and food services. See,

Exhibit L.



      58.    On June 26, 2020, by EO 202.45, the Governor permitted all

businesses in Phase 4 to reopen, including higher education, low-risk indoor arts

and entertainment and film/music production. See, Exhibit M.



                                        18
          Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 19 of 38




      59.     On July 9, 2020, by EO 202.50, the Governor permitted indoor

common portions of retail shopping malls to reopen. See, Exhibit N.



      60.     On August 20, 2020, by EO 202.57, the Governor permitted bowling

alleys, gyms and fitness centers to reopen. See, Exhibit O.



      61.     On September 4, 2020, by EO 202.60, the Governor permitted

casinos to reopen. See, Exhibit P.



      62.    As Chief Justice Roberts stated in South Bay Pentecostal Church v.

Newsom, No. 19A1044, 590 U.S. ___ (May 29, 2020), “movie showings” are

“comparable secular gatherings” to religious services, in that “large groups of

people gather in close proximity for extended periods of time.” There, the

Supreme Court held that comparable treatment of places of worship and movie

theatres in connection with reopening was consistent with the Free Exercise

Clause of the First Amendment.



      63.     The federal Centers for Disease Control and Prevention (“CDC”)

treats the following “Large Venues” together for purposes of reopening: “sit-down

dining,     movie    theaters,   sporting    venues,    places    of   worship.”

https://www.whitehouse.gov/openingamerica/.        The CDC recommends that

such venues collectively be permitted to reopen, subject to social distancing

requirements, as soon as any individual state or region meets certain gating


                                        19
          Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 20 of 38




criteria.    Notwithstanding the CDC’s view that movie theatres and places of

worship represent comparable risk levels, Defendants have already permitted

reopening of places of worship, dining venues and casinos, yet have not even set

a timetable for reopening of movie theatres.



       64.     The Johns Hopkins University Center for Health Security (“CHS”)

has issued a document entitled “Public Health Principles for a Phased Reopening

During             COVID-19:           Guidance          for         Governors.”

https://www.centerforhealthsecurity.org/our-work/pubs_archive/pubs-

pdfs/2020/200417-reopening-guidance-governors.pdf. This guidance indicates

that places of worship present a greater public health risk relating to COVID-19

than “theaters, museums, and other indoor leisure spaces.” CHS explains that

the latter category, which includes movie theatres, has medium “contact

intensity,” defined as a “function of contact type (ranging from close to distant)

and duration (ranging from brief to prolonged).” In contrast, places of worship

have a high contact intensity. Both categories are identical in terms of “number

of contacts” and “modification potential” (i.e., “the degree to which mitigation

measures can buy down [COVID-19] risks”).



       65.     Other public health experts have similarly rated places of worship

as more risky than movie theatres, highlighting the increased risks posed by

singing      in    places   of    worship.        https://www.mlive.com/public-

interest/2020/06/from-hair-salons-to-gyms-experts-rank-36-activities-by-


                                         20
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 21 of 38




coronavirus-risk-level.html?outputType=amp.        Unlike attendees at places of

worship, movie theatre guests generally do not engage with those outside their

immediate groups to have conversations, hold or shake hands, hug, sing, provide

verbal responses, do responsive readings, or engage in other forms of contact

regularly engaged in at places of worship. Indeed, speaking and singing during

the performance is not allowed in movie theatres. Nor are there shared books or

documents or frequent sitting, standing and kneeling in movie theatres.



      66.    There is no rational basis for the distinction Defendants have drawn,

for example, between places of worship and movie theatres, both places of public

assembly. In fact, many churches lacking a building of their own, or lacking the

capability to safely host religious services during this period, hold their religious

services in movie theatres.      An example is the Cinemark Theatre Church

program. https://www.cinemark.com/private-events/theatre-church/. Under

Defendants’ orders, a movie theatre could host religious services on Sunday

morning but would have to close showing movies on Sunday afternoon to an

audience of the same size in the same auditorium following the same distancing

requirements. As another example, a church group could watch a religiously-

themed movie in a movie theatre as part of its religious ceremonies but the same

theatre cannot show the same film to a general audience of the same size that

same day in the same auditorium and following the same distancing

requirements.




                                         21
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 22 of 38




      67.     The impact of Defendants’ orders, coupled with the Defendants’

purported justification for the closure of movie theatres (that there are other and

virtual ways to watch movies), shows Defendants’ overt hostility to movie

theatres’ speech and expression, as compared to other forms of speech and

expression.



      68.     In line with the empirical data, 49 states have already allowed

opened movie theatres.



      69.     Plaintiff has presented detailed, comprehensive safety plans for the

reopening of movie theatres in New York that Plaintiff is ready, willing, and able

to implement. The proposed protocols meticulously address all aspects of theatre

operations, including employees, patrons, ticket sales, concessions sales,

seating, security, training, and other elements of health and safety.



      70.     Rather than address these comprehensive safety proposals in any

meaningful way, Defendants have chosen to continue to discriminate against

movie theatres and to continue to require the closure of indoor movie theatres.

Other than asserting that they are “following the science”, not a shred of evidence

has ever been presented by Defendants.



      71.     Plaintiff understands Defendants’ goal of protecting the health and

safety of New York residents and mitigating the risk of the spread of COVID-19.


                                        22
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 23 of 38




But having concluded that it is in the interests and welfare of New York residents

to permit the reopening of businesses, Defendants must apply the law to similar

entities and activities in a similar fashion. Defendants violate the guarantee of

equal treatment under the law by refusing to permit movie theatres to reopen,

while other similar entities have been allowed to reopen after the “curve was

flattened.”



      72.     On June 24, 2020, the Governor told the press in his daily

conference that, “we are continuing to study malls, movie theaters and gyms.”

And yet, over 3 months later, nothing has changed and the Governor has failed

to explain or justify the continued shutdown of movie theaters.



      73.     The Governor boasted on CNN on June 25, 2020: “What we’re saying

in New York, look we did the right thing and New Yorkers paid a terrible cost as

you know, Alisyn. They have been locked up. They have been closing their

businesses. We have the virus under control finally. We had to flatten the

curve.” See, Exhibit Q at p.3; emphasis added.



      74.     Despite the flattening of the curve, movie theatres continue to suffer

a total loss of revenue and profits due to Defendants’ shutdown orders.

Landlords such as QC have been financially impacted by these shut-downs.

These losses increase each day and will continue to rise as 2020 rolls into 2021.

Due to New York’s failure to even address movie theater reopening as part of its


                                         23
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 24 of 38




phased reopenings, the movie exhibition industry has already shuttered the fall

cinema season.



      75.    As a result of the ongoing forced closures, movie theatres are

suffering considerable and ongoing harm, including injuries to their businesses,

reputations, and relationships with customers, vendors, and employees.

Defendants have not provided for or offered compensation to the State’s movie

theatres in exchange for the regulatory taking of their properties.



      76.    In addition to financial loss, Defendants’ continued orders keeping

movie theatres closed infringe significantly on Plaintiff’s rights of free speech and

expression because they are prevented by Defendants’ orders from showing films

to members of the public.



      77.    Movie theatre owners are ready, willing and able to comply with any

and all requirements for reopening promulgated by Defendants for comparable

enterprises, such as places of worship, restaurants and casinos.



                         FIRST CLAIM FOR RELIEF
 (Violation of the Equal Protection Clause of the Fourteenth Amendment)

      78.    Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 77, as if fully set forth herein.




                                         24
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 25 of 38




      79.   “When those who appear similarly situated are nevertheless treated

differently, the Equal Protection Clause requires at least a rational reason for the

difference, to ensure that all persons subject to legislation or regulation are

indeed being ‘treated alike, under like circumstances and conditions.’” Engquist

v. Ore. Dep’t of Agric., 553 U.S. 591, 601 (2008).



      80.   Where the classification impinges on fundamental rights, including

those protected by the First Amendment or the right to Due Process, the

differential treatment is subjected to strict scrutiny under the Equal Protection

Clause. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 17 (1973). As

described more fully below, Defendants have violated Plaintiff’s First Amendment

and Due Process rights under the Fourteenth Amendment; thus, the orders

closing movie theatres are subject to strict scrutiny. The orders cannot satisfy

strict scrutiny because the distinction between places of worship and other

places of public assembly versus movie theatres is arbitrary, and not narrowly

tailored to further compelling government interests.



      81.   Defendants’ orders cannot survive any level of scrutiny. The orders

distinguish between places of worship and other places of public assembly

versus movie theatres without any rational reason and thus cannot satisfy even

rational basis review. The “curve” has been flattened and the virus is under

control in New York State. Nor are the Defendants’ orders reasonably related to

a legitimate governmental interest.


                                        25
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 26 of 38




      82.     Accordingly, Plaintiff seeks a declaration that Defendants’ orders

violate the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution.



      83.     Plaintiff has no adequate remedy at law and will suffer serious and

irreparable    harm     unless   Defendants   are   permanently   enjoined   from

implementing and enforcing the orders, to the extent they allow places of worship

or other comparable places of public assembly to open before movie theatres.



      84.     Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                           SECOND CLAIM FOR RELIEF
                       (Violation of Equal Protection Clause
                        Under New York State Constitution)

      85.     Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 84 as if fully set forth herein.



      86.     Article 1 § 11 of the New York State Constitution states that “No

person shall be denied the equal protection of the laws of this state or any

subdivision thereof.”




                                        26
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 27 of 38




      87.     By classifying businesses into essential v. non-essential, the

Defendants are treating like businesses differently.



      88.     Defendants failed to provide any remedy to challenge the

classification.



      89.     Defendants’ Executive Orders continue to treat similarly-situated

businesses in a disparate, arbitrary manner since like businesses including

gyms, places of worship, museums, health spas, casinos and the like, have been

permitted to reopen.



      90.     Accordingly, Plaintiff seeks a declaration that Defendants’ orders

violate the Equal Protection Clause of the New York Constitution.



      91.     Plaintiff has no adequate remedy at law and will suffer serious and

irreparable    harm    unless   Defendants   are   permanently    enjoined   from

implementing and enforcing the orders, to the extent they allow places of worship

or other comparable places of public assembly to open before movie theatres.



      92.     Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.




                                        27
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 28 of 38




                          THIRD CLAIM FOR RELIEF
               (Violation of Freedom of Speech and Expression
                         under the First Amendment)

      93.   Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 92, as if fully set forth herein.



      94.   The First Amendment to the United States Constitution guarantees

that “Congress shall make no law … abridging the freedom of speech...” The First

Amendment also applies to the States, including New York, and their officials.



      95.   The orders challenged herein abridge Plaintiff’s freedom of speech

and expression by preventing the exhibition of movies of significant artistic,

cultural, popular, and political merit. As to movies, the Supreme Court has

recognized, “It cannot be doubted that motion pictures are a significant medium

for the communication of ideas. They may affect public attitudes and behavior

in a variety of ways, ranging from direct espousal of a political or social doctrine

to the subtle shaping of thought which characterizes all artistic expression. The

importance of motion pictures as an organ of public opinion is not lessened by

the fact that they are designed to entertain as well as to inform…. [E]xpression

by means of motion pictures is included within the free speech and free press

guaranty of the First and Fourteenth Amendments” Joseph Burstyn, Inc. v.

Wilson, 343 U.S. 495, 501 (footnote omitted), 502 (1952). With respect to owners

and operators of movie theatres, the Supreme Court has recognized that they

are “often those with the highest interest and the largest stake in a First


                                        28
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 29 of 38




Amendment controversy.” Metromedia, Inc. v. City of San Diego, 453 U.S. 490,

505 n.11 (1981).



      96.   Defendants’ orders challenged herein are a categorical prohibition of

Plaintiff’s rights to free speech and free expression protected by the First

Amendment. The orders are a prior restraint on speech and expression, which

constitute “the essence of censorship.” Near v. Minnesota, 283 U.S. 697, 713

(1931), and “the most serious and the least tolerable infringement on First

Amendment rights.” Nebraska Press Ass’n v. Stuart, 427 U.S. 51, 57 (1965). “The

administration of a censorship system for motion pictures presents peculiar

dangers to constitutionally protected speech.” Freedman v. Maryland, 380 U.S.

51, 57 (1965).



      97.   Defendants’ orders have prevented, and continue to prevent, the

exhibition to the public of films of significant artistic, cultural, political and

popular merit. In addition, Defendants’ orders, which allow, for example, places

of worship to reopen while forbidding movie theatres from reopening, constitute

an overt governmental preference for one protected message over other protected

messages. In fact, Defendants’ orders, for example, allowing shopping malls to

reopen, while requiring movie theatres to remain closed, demonstrates a

preference for unprotected activities over protected speech.




                                        29
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 30 of 38




      98.    This violation of the First Amendment to the United States

Constitution has caused proximate and legal harm to Plaintiff.



      99.    Plaintiff seeks a declaration that the orders violate the First

Amendment to the United States Constitution.



      100. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing the orders,

to the extent they allow require movie theatres to remain closed and not exhibit

films after comparable places of public assembly have been allowed to reopen.



      101. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                        FOURTH CLAIM FOR RELIEF
         (Violation of Substantive Due Process – U.S. Constitution)

      102. Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 101, as if fully set forth herein.



      103. The Due Process Clause of the Fourteenth Amendment provides that

“[n]o State shall . . . deprive any person of life, liberty, or property, without due

process of law.” A State violates this guarantee of due process by depriving one

of property under a law “so vague that it fails to give ordinary people fair notice



                                         30
         Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 31 of 38




of the conduct it punishes, or so standardless that it invites arbitrary

enforcement.” Johnson v. United States, 135 S. Ct. 2551, 2556 (2015).



        104. The Due Process Clause applies to states and protects individuals

against majoritarian policy enactments that exceed the limits of governmental

authority, regardless of whether the processes of enactment and enforcement are

fair.



        105. Citizens have fundamental rights of free speech, liberty, property

and the right to assemble peaceably. When those rights are abridged by states

and the consequences are particularly harsh and oppressive, the laws are

unlawful regardless of whether the process for review is fair. U.S. Trust Co. of

N.Y. v. New Jersey, 431 U.S. 1, 17 (1977); United States v. Carolene Products,

Co., 304 U.S. 144 (1938).



        106. Defendants’ orders, which distinguish between places of worship or

other comparable entities and movie theatres, are standardless and invite

arbitrary enforcement. There is no rational basis to distinguish between these

similarly situated venues, and Defendants have offered no explanation for this

distinction. Any enforcement of the orders that prohibits movie theatres from

reopening, while allowing other similarly-situated places of public assembly,

such as places of worship, to reopen, is an arbitrary violation of Plaintiff’s rights

to due process.


                                         31
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 32 of 38




      107. Plaintiff seeks a declaration that the orders’ arbitrary distinctions

between places of worship and movie theatres violate the Substantive Due

Process Clause of the Fourteenth Amendment to the United States Constitution.



      108. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing and

enforcing the orders, to the extent they allow places of worship or other

comparable entities to open before movie theatres.



      109. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                          FIFTH CLAIM FOR RELIEF
          (Violation of Procedural Due Process – U.S. Constitution)

      110. Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 109, as if fully set forth herein.



      111. Defendants have violated the Due Process Clause in that their orders

fail to provide any meaningful procedure for challenging the determination that

similarly-situated entities and activities are subject to disparate treatment by the

City and State. Logan v. Zimmerman Brush Co., 455 U.S. 422 (1982).




                                        32
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 33 of 38




      112. Plaintiff seeks a declaration that the orders’ arbitrary distinctions

between places of worship and movie theatres violate the Procedural Due Process

Clause of the Fourteenth Amendment to the United States Constitution.



      113. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing and

enforcing the orders, to the extent they allow places of worship or other

comparable entities to open before movie theatres.



      114. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                         SIXTH CLAIM FOR RELIEF
         (Violation of the Takings Clause of the Fifth Amendment)

      115. Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 114, as if fully set forth herein.



      116. The Takings Clause of the Fifth Amendment states, “nor shall

private property be taken for public use, without just compensation.” The Clause

applies to the States via the Fourteenth Amendment.



      117. The actions taken by Defendants have resulted in Plaintiff being

deprived of the economically beneficial and productive use of their property,

resulting in the involuntary closing of their businesses.
                                        33
          Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 34 of 38




      118. Defendants’ orders constitute regulatory takings of Plaintiff’s

property without just compensation in violation of the Takings Clause of the Fifth

Amendment to the United States Constitution. At a minimum, the effect of

Defendants’ orders constitutes a “partial” taking as recognized in Penn Cent.

Transp. Co. v. City of New York, 438 U.S. 104 (1978). This violation of the

Takings Clause has caused proximate and legal harm to Plaintiff.



      119. Accordingly, Plaintiff seeks a declaration that the orders violate the

Takings Clause of the Fifth Amendment to the United States Constitution and

that Plaintiff is entitled to compensation for its economic loss as a result of the

taking.



      120. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing and

enforcing the orders, to the extent they allow places of worship and other

comparable entities to open before movie theatres.



      121. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.




                                        34
        Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 35 of 38




                       SEVENTH CLAIM FOR RELIEF
        (Violation of Separation of Powers/Nondelegation Doctrine)

      122. Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 121, as if fully set forth herein.



      123. The New York Constitution provides for distribution of powers

among three (3) branches of government (Article III § 1 [legislative]; Article IV § 1

[executive]; Article VI [judiciary]. “The legislative power of this state shall be

vested in the senate and assembly.” Art. III, § 1.



      124. “‘This distribution avoids excessive concentration of power in any

one branch or in any one person. Where power is delegated to one person, the

power is always guided and limited by standards. . . .Without such standards

there is no government of law, but only government by men left to set their own

standards,        with       resultant        authoritarian          possibilities.’”

https://www.avvo.com/legal-guides/ugc/separation-of-powers-under-new-

york-state-law#, Dapelo, R. (2010), at p.1, citing Rapp v. Carey, 44 N.Y.2d 157,

162 (1978).



      125. Accordingly, Plaintiff seeks a declaration that the orders violate the

Separation of Powers and Nondelegation Doctrines of the New York Constitution.



      126. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing and
                                         35
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 36 of 38




enforcing the orders, to the extent they allow places of worship and other

comparable entities to open before movie theatres.



      127. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                           EIGHTH CLAIM FOR RELIEF
                (Violation of New York Constitution, Article I § 7)

      128. Plaintiff incorporates by reference and reallege each and every

allegation in Paragraphs 1 through 127, as if fully set forth herein.



      129. The New York Constitution provides that “Private property shall not

be taken for public use without just compensation.” Art. I, § 7.



      130. Plaintiff has property interests in the Regal movie theatre facilities.

Prohibiting them from reopening while allowing similarly situated entities to do

so, and without recourse or protection from arbitrary enforcement of Defendants’

orders, constitutes a taking of Plaintiff’s property under the New York

Constitution.



      131. Plaintiff seeks a declaration that the orders violate the New York

Constitution and that Plaintiff is entitled to compensation for their economic loss

as a result of Defendants’ taking.



                                        36
       Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 37 of 38




      132. Plaintiff has no adequate remedy at law and will suffer serious and

irreparable harm unless Defendants are enjoined from implementing and

enforcing the orders.



      133. Plaintiff also seeks money damages in an amount exceeding $1

million dollars, plus attorneys’ fees, costs and disbursements.



                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      1.    For a declaratory judgment that Defendants’ orders, which establish

disparate treatment of similarly-situated entities, constitute violations of

Plaintiff’s rights under the United States and New York Constitutions to equal

protection and due process, and constitutes an unlawful taking without just

compensation;

      2.    For a declaratory judgment that Defendants’ orders and Executive

Law § 29-a as amended violate the doctrines of separation of powers and non-

delegation under the New York Constitution;

      3.    For a declaratory judgment that Defendants’ actions violate the First

Amendment rights of freedom of speech and expression of Plaintiff;

      4.    For permanent injunctive relief barring and prohibiting Defendants’

from enforcing Defendants’ orders against Plaintiff to the extent that they do not

allow Plaintiff to reopen movie theaters;




                                        37
Case 1:20-cv-01462-JLS Document 1 Filed 10/12/20 Page 38 of 38
